Exhibit 10.3

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into as of
October 20, 2006 by and between Stephen Sek (“Sek”) and Axesstel, Inc., a Nevada
corporation (“Axesstel”), with respect to the following facts:

A. Axesstel wishes to employ Sek as Chief Technology Officer of Axesstel, and
Sek wishes to be employed as Chief Technology Officer of Axesstel.

B. Axesstel and Sek wish to set forth in this Agreement the terms and conditions
under which Sek is to be employed by Axesstel.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby mutually acknowledged, Axesstel and Sek hereby agree as
follows:

1. Employment

1.1 Title. Axesstel hereby employs Sek as Chief Technology Officer of Axesstel,
and Sek shall have the duties, responsibilities and authority consistent with
such position as described in Section 1.1 hereof.

1.2 Duties. For so long as he is employed hereunder, Sek (i) shall devote his
full professional time and attention, best efforts, energy and skills to the
services required of him as an employee of Axesstel, except for paid time off
taken in accordance with Axesstel’s policies and practices and subject to
Axesstel’s existing policies pertaining to reasonable periods of absence due to
sickness, personal injury or other disability and outside activities authorized
under Section 2.1 below; (ii) shall use his best efforts to promote the
interests of Axesstel; (iii) shall comply with all applicable governmental laws,
rules and regulations and with all of Axesstel’s policies, rules and/or
regulations applicable to the employees of Axesstel; and (iv) shall discharge
his responsibilities in a diligent and faithful manner, consistent with sound
business practices and in accordance with the directives of the CEO and the
Board of Directors of Axesstel. Sek shall report directly to Axesstel’s CEO.
Sek’s primary responsibilities during his employment with Axesstel shall be to
(a) develop and execute the technology direction for the company; and
(b) perform any other duties assigned to him by Axesstel’s CEO.

1.3 At Will Employment. Executive’s employment under this Agreement shall be “at
will”. The employment relationship between Axesstel and Sek may be terminated by
Sek or by Axesstel at any time, with or without cause.

1.4 Location. Sek acknowledges that Axesstel’s principal executive offices are
located in San Diego, California. Sek’s principal place of employment shall be
Axesstel’s principal executive offices. Sek agrees that he will be regularly
present at Axesstel’s principal executive offices. Sek acknowledges that he may
be required to travel from time to time in the course of performing his duties.

1.5 Life Insurance. If requested by Axesstel to do so, Sek will cooperate with
Axesstel’s efforts to procure a term life insurance policy on Sek.



--------------------------------------------------------------------------------

2. Outside Activities

2.1 Outside Activities. During the period of his employment, Sek may serve on
boards of directors (or similar body) of other business entities, or provide
advisory and other services thereto; provided, that such activities do not
interfere with the effective discharge of his duties and responsibilities to
Axesstel, the nature of such service is disclosed to the CEO and Board of
Directors of Axesstel and CEO and the Board consents to Sek’s rendering such
service, which consent shall not be unreasonably withheld or delayed.

2.2 Investment. Nothing in this Article 2 shall be construed as preventing Sek
from engaging in the investment of his personal assets so long as such
investment activity does not require: (1) any participation on Sek’s part in the
operation or the affairs of the enterprise or enterprises in which such
investments are made or (2) the rendering of any services by Sek to any such
enterprise.

3. Compensation

3.1 Base Salary. Axesstel shall pay Sek an annual base salary of two hundred
thousand ($200,000) less applicable withholding taxes (“Base Salary”). Base
Salary payments will be made to Sek in accordance with Axesstel’s pay period
practices.

3.2 Car Allowance. Axesstel shall pay Sek a car allowance of $1,000 per month
that will be included in the normal salary payments and is subject to all normal
withholding taxes.

3.3 Performance Bonus. During the period of his employment, Sek shall be
eligible to receive an annual performance bonus (“Performance Bonus”) in a
target amount equal to 30% of base salary, based on the attainment of 100% of
personal and company results to be established by the CEO and the Board of
Directors of Axesstel. Sek shall be eligible for additional performance based
bonus, in the event that the performance exceeds 100% of established goals.

3.4 Adjustment. Sek’s Base Salary and Performance Bonus shall be subject to
annual increases on or about the anniversary of this Agreement. Increases, if
any, shall be at the sole discretion of the Board of Directors of Axesstel.

4. Benefits. During his employment, Sek shall accrue and be entitled to take
paid vacation in accordance with Axesstel’s vacation policies in effect from
time to time, including Axesstel’s policies regarding vacation accruals;
provided that Sek’s rate of vacation accrual during the Period of Employment
shall be no less than three (3) weeks per year. Notwithstanding the foregoing,
Sek shall cease to accrue further vacation at any time that Sek has an unused
vacation accrual of four (4) weeks. Sek shall also be entitled to all other
holiday and leave pay generally available to other executives of Axesstel.
During his employment, Sek shall be entitled to participate in all employee
benefit, group health and life insurance, retirement, 401(k) and other benefit
plans of Axesstel under the terms and conditions of such plan or programs.

 

2



--------------------------------------------------------------------------------

5. Stock Options. On the effective date of this Agreement, Sek shall be granted
Options to purchase 225,000 shares of Axesstel’s Common Stock under Axesstel’s
2004 Equity Incentive Plan at the then-current fair market value of such Common
Stock pursuant to the terms of a stock option agreement in the form attached
hereto as Exhibit A.

6. Business Expenses. Upon presentation of appropriate documentation, Axesstel
shall reimburse Sek for reasonable, out-of-pocket business expenses incurred by
Sek in the course of his performance of his duties hereunder. Sek will submit
monthly expense reports for approval by the Board of Directors or Chief
Financial Officer of Axesstel.

7. Severance Payments. In the event that Sek’s employment is terminated prior to
the first anniversary of this Agreement, other than for “cause” (as defined
below), then Sek shall be entitled to receive as a severance benefit, cash
payments (the “Severance Payments”) in an amount equal to his Base Salary for
the period from the date of termination of his employment (the “Termination
Date”) up to the one year anniversary of this Agreement. Sek’s right to receive
the Severance Payments is contingent upon Sek executing a General Release of
Claims against the Company in a form reasonably satisfactory to the Company and
its counsel. The Severance Payments will be made, subject to applicable
withholdings in accordance with the Company’s standard payroll practices. For
purposes of this Agreement, the term “cause” shall mean any and all of the
following: (a) willful and repeated failure to comply with the lawful written
directions of the Company’s Board of Directors or Chief Executive Officer; (b)
gross negligence or willful misconduct in the performance of duties to the
Company; (c) commission of any act of fraud with respect to the Company or the
Company’s business; (d) conviction of or being formally charged with the
commission of any crime which, in the good faith judgment of the Company’s Board
of Directors, involved moral turpitude and has caused or will cause material
harm to the standing and/or reputation of the Company; (e) violation of any of
the terms of the Proprietary Information and Inventions Agreement, or any
misappropriation and/or intentional and unauthorized disclosure of the Company’s
confidential and/or proprietary information or other assets; (f) Sek’s use of
drugs or any illegal substance, or his use of alcohol in any manner that
interferes with the performance of his duties under this Agreement; (g) Sek’s
chronic absence from work for reasons other than illness; or (h) death or
disability.

8. Former Employment

8.1 No Conflict. Sek represents and warrants that the execution and delivery by
him of this Agreement, his employment by Axesstel and his performance of duties
under this Agreement will not conflict with and will not be constrained by any
prior employment or consulting agreement or relationship, or any other
contractual obligations.

8.2 No Use of Prior Confidential Information. Sek will not intentionally
disclose to Axesstel or use on its behalf any confidential information belonging
to any of his former employers, but during his employment by Axesstel he will
use in the performance of his duties all information (but only such information)
which is generally known and used by persons with training and experience
comparable to his own or is common knowledge in the industry or otherwise
legally in the public domain.

 

3



--------------------------------------------------------------------------------

9. Non-Solicitation; Confidentiality; Remedies

9.1 No Solicitation. During the Restricted Period (as defined below), neither
Sek nor any Executive-Controlled Person (as defined below) will, without the
prior written consent of Axesstel’s Board of Directors, directly or indirectly
solicit for employment, or make an unsolicited recommendation to any other
person that it employs or solicit for employment any person who is or was, at
any time during the Restricted Period, an officer, executive, employee, agent or
representative of Axesstel or of any affiliate of Axesstel. As used in this
Agreement, the term “Executive-Controlled Person” shall mean any company,
partnership, firm or other entity as to which Sek possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such entity, whether through the ownership of voting securities, by
contract or otherwise.

9.2 Confidentiality.

9.2.1 Sek acknowledges that, as a result of his status as Chief Technology
Officer of Axesstel, he has, or will have, access to and possession of important
confidential information and knowledge as to the business of Axesstel and its
affiliates, including, hut not limited to knowledge of products of Axesstel and
its affiliates, patents, technology, know-how, marketing and operating
strategies, licensing and other agreements, financial results and projections,
future plans, the provisions of other important contracts entered into by
Axesstel and its affiliates, possible acquisitions and similar information. Sek
agrees that such knowledge and information constitutes a vital part of the
business of Axesstel and are by their nature trade secrets and confidential
information proprietary to Axesstel (collectively “Confidential Information”).
Sek agrees that he shall not divulge, communicate, furnish or make accessible
(whether orally or in writing or in books, articles or any other medium) to any
individual, firm, partnership or corporation, any Confidential Information
without the consent of Axesstel’s Board of Directors. As used in this Agreement,
the term, “Confidential Information” shall not include any knowledge or
information that Sek can demonstrate: (i) is or becomes available to others,
other than as a result of breach by Sek of this Article 9; (ii) was available to
Sek on a nonconfidential basis prior to its disclosure to Sek through his status
as an officer or employee of Axesstel; or (iii) becomes available to Sek on a
nonconfidential basis from a third party (other than Axesstel, its affiliates
and any of their representatives) who is not bound by any confidentiality
obligations to Axesstel or any of its affiliates. Sek understands and agrees
that he must also execute and fully comply with Axesstel’s Employee Innovations
and Proprietary Rights Assignment Agreement in the form attached hereto as
Exhibit B as a condition of his employment.

9.2.2 All memoranda, notes, lists, records and other documents or papers (and
all copies thereof), including such items stored in computer memories, on
microfiche or by any other means, made or compiled by or on behalf of Sek or
made available to him relating to Axesstel or any of its affiliates are and
shall remain Axesstel’s property, and shall be delivered to Axesstel promptly
upon any termination of Sek’s employment with Axesstel, or at any other time on
request, and such information shall be held confidential by Sek after any
termination of’ his employment with Axesstel.

 

4



--------------------------------------------------------------------------------

9.3 No Competition During Employment. During the term of this Agreement, neither
Sek nor any Executive-Controlled Person will, without the prior written consent
of Axesstel’s Board of Directors, render any services, directly or indirectly,
as an employee, officer, consultant or in any other capacity, to any individual,
firm, corporation or partnership engaged in any business or activity which
directly competes with the business activities of Axesstel.

9.4 Restricted Period. As used in this Agreement, “Restricted Period” shall mean
any period during which Sek is employed by Axesstel and a period of two
(2) years after the Termination Date.

9.5 Remedies. Sek agrees that the provisions of’ this Article 9 are reasonable
and necessary for the protection of Axesstel and that they may not be adequately
enforced by an action for damages. Therefore, in the event of a breach or
threatened breach of this Article 9 by Sek or any Executive-Controlled Person,
Axesstel shall be entitled, in addition to all other remedies, to an injunction
and/or restraining order enjoining the breach or threatened breach of the
provisions of Article 9 or otherwise to enforce specifically such provisions
against violation, without the necessity of posting any bond or other security
by Axesstel. Sek further agrees that if he shall violate any of the covenants
and agreements under this Article 9, Axesstel shall be entitled to an accounting
and repayment of all profits, commissions or other benefits which Sek has
realized and/or may realize as a result of or arising out of any such violation.
Such remedy shall be cumulative and not exclusive and in addition to any
injunctive relief or other legal or equitable remedy to which Axesstel is or may
be entitled. In addition, the prevailing party shall also he entitled to its
reasonable attorneys’ fees and costs incurred in any action in which it is
successful in establishing or defending against an alleged violation of Article
9.

9.6 Severability. The provisions contained in this Article 9 as to the time
periods, scope of activities and persons or entities affected shall be deemed
severable so that, if any provision contained in this Article 9 is determined to
be invalid or unenforceable, such provisions shall be deemed modified so as to
be valid and enforceable to the full extent permitted by law.

10. General Provisions

10.1 Governing Law. This Agreement and the rights of the parties thereunder
shall be governed by and interpreted under California law.

10.2 Assignment. Sek may not delegate, assign, pledge or encumber his rights or
obligations under this Agreement or any part thereof.

10.3 Notice. Any notice required or permitted to be given under this Agreement
shall be sufficient if it is in writing and is sent by registered or certified
mail, postage prepaid, or personally delivered, to the following addresses, or
to such other addresses as either party shall specify by giving notice under
this Article 10:

 

To Axesstel:    Axesstel, Inc.    6815 Flanders Drive, Suite 210    San Diego,
CA 92121

 

5



--------------------------------------------------------------------------------

   Attn: CEO    T: (858) 625-2100    F: (858) 625-2110 With a copy to:    James
A. Mercer III, Esq.    Duane Morris LLP    101 W. Broadway, Suite 900    San
Diego, CA 92101    T: (619) 744-2209    F: (619) 744-2201    Email:
jamercer@duanemorris.com To Sek:    Stephen Sek    P.O. Box 927796    San Diego
CA 92192

10.4 Entire Agreement. This Agreement (and its Exhibits) constitutes the entire
agreement between the parties pertaining to the subject matter hereof and
completely supersedes all prior or contemporaneous agreements, understandings,
arrangements, commitments, negotiations and discussions of the parties, whether
oral or written (all of which shall have no substantive significance or
evidentiary effect). Each party acknowledges, represents and warrants that this
Agreement is fully integrated and not in need of parole evidence in order to
reflect the intentions of the parties.

10.5 Amendment. This Agreement may be waived, amended or supplemented only by a
writing signed by both of the parties hereto.

10.6 Waiver. No waiver of any provision of’ this Agreement shall be binding
unless and until set forth expressly in writing and signed by the waiving party.
The waiver by either party of’ a breach of’ any provision of this Agreement
shall not operate or be construed as a waiver of any preceding or succeeding
breach of the same or any other term or provision, or a waiver of any
contemporaneous breach of any other term or provision, or a continuing waiver
of’ the same or any other term or provision. No failure or delay by a party in
exercising any right, power, or privilege hereunder or other conduct by a party
shall operate as a waiver thereof in the particular case or in any past or
future case, and no single or partial exercise thereof shall preclude the full
exercise or further exercise of any right, power or privilege. No action taken
pursuant to this Agreement shall be deemed to constitute a waiver by the party
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein.

 

6



--------------------------------------------------------------------------------

10.7 Severability. All provisions contained herein are severable and in the
event that any of them shall be held to be to any extent invalid or otherwise
unenforceable by any court of competent jurisdiction, such provision shall be
interpreted, construed or rewritten so as to effectuate to the greatest possible
extent the parties’ expressed intent; and in every case the remainder of this
Agreement shall not be affected thereby and shall remain valid and enforceable,
as if such affected provision were not contained herein,

10.8 Construction. Article and section headings are inserted herein for
convenience of reference only and in no way are to be construed to define, limit
or affect the construction or interpretation of the terms of this Agreement. The
provisions of this Agreement have been prepared, examined, negotiated and
revised by each party hereto, and no implication shall be drawn and no provision
shall be construed against either party by virtue of the purported identity of
the drafter of this Agreement, or any portion thereof.

10.9 Arbitration. The parties agree that any and all disputes that they have
with one another which arise out of Sek’s employment or under the terms of this
Agreement shall be resolved through final and binding arbitration, as specified
herein. This shall include, without limitation, disputes relating to this
Agreement, Sek’s employment by Axesstel or the termination thereof the stock
options granted to Sek, claims for breach of contract or breach of the covenant
of good faith and fair dealing, and any claims of discrimination or other claims
under any federal, state or local law or regulation now in existence or
hereinafter enacted and as amended from time to time concerning in any way the
subject of Sek’s employment with Axesstel or its termination. The only claims
not covered by this Section 10.9 are (i) claims for benefits under the workers’
compensation laws or claims for unemployment insurance benefits, which will be
resolved pursuant to those laws, and (ii) Axesstel’s claims for Sek’s alleged
breach of any of the provisions of Article 9 of this Agreement. Binding
arbitration will he conducted in San Diego County, California, in accordance
with the American Arbitration Association’s National Rules for the Resolution of
Employment Disputes then in effect. The party initiating the arbitration shall
bear the cost of the arbitration filing. Axesstel will bear the cost of and
hearing fees and the arbitrator. Each party will bear its own attorneys’ fees,
unless otherwise permitted by law and so determined by the arbitrator. Sek
understands and agrees that the arbitration shall be instead of any civil
litigation and that the arbitrator’s decision shall be final and binding to the
fullest extent permitted by law and enforceable by any court having jurisdiction
thereof.

This Agreement is executed this 20th day of October, 2006.

 

    AXESSTEL, INC., a Nevada corporation

/S/ STEPHEN SEK

    By:  

/S/ MARV TSEU

Stephen Sek     Its:   Chief Executive Officer

 

7